Citation Nr: 0512559	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  00-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss beginning on July 31, 1972; in excess 
of 40 percent beginning on November 21, 2002; and in excess 
of 50 percent beginning on and after September 9, 2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
hearing loss and assigned a schedular evaluation of 30 
percent disabling effective from June 18, 1998.  The veteran 
appealed this determination, claiming that he was entitled to 
an effective date earlier than June 18, 1998, and an initial 
evaluation in excess of 30 percent disabling.

Thereafter, by a July 2002 Board decision, an effective date 
of July 31, 1972, the date of receipt of the veteran's 
initial claim for service connection for bilateral hearing 
loss, was granted.  In addition, by rating decision dated in 
July 2003, the RO granted an increased rating of 40 percent 
effective from November 21, 2002, and by rating decision 
dated in October 2004, the RO granted an increased rating of 
50 percent effective from September 9, 2004.  These increased 
ratings were based on reports of VA examination which 
demonstrated increased levels of hearing loss.  

Because the veteran has disagreed with the initial ratings 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as it appears on the cover page of 
this appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, and higher 
evaluation is available for bilateral hearing loss, his claim 
for a higher evaluation remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Review of the record reveals that, upon VA audiology 
examination in September 2004, the veteran described a 
ringing/buzzing in the ears which had been occurring a few 
times per week for the last several years.  The diagnosis 
includes intermittent tinnitus.  Additionally, the examiner 
stated that it is at least as likely as not that the tinnitus 
is related to military noise exposure.  This examination 
report raises the issue of entitlement to service connection 
for tinnitus; thus, the Board refers this matter to the RO 
for appropriate action.  Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) (VA is obligated to consider all issues 
reasonably inferred from the evidence of record).


FINDINGS OF FACT

1.  From July 31, 1972 to October 22, 1998, the veteran had 
level "C" hearing in both ears (using pure tone 
audiometry), when applying the relevant diagnostic code in 
effect prior to March 1976.

2.  From October 23, 1998 to November 20, 2002, the veteran 
had level "E" hearing in both ears (using pure tone 
audiometry), when applying the relevant diagnostic code in 
effect prior to March 1976.

3.  From November 21, 2002, the veteran had level "F" 
hearing in both ears (using pure tone audiometry), when 
applying the relevant diagnostic code in effect prior to 
March 1976.


CONCLUSIONS OF LAW

1.  From July 31, 1972; to October 22, 1998, the criteria for 
an evaluation in excess of 30 percent for bilateral hearing 
loss had not been met.  38 C.F.R. § 4.85, Diagnostic Code 
6292 (1972).

2.  From October 23, 1998, to November 20, 2002, the criteria 
for an increased evaluation of 60 percent for bilateral 
hearing loss had been met.  38 C.F.R. § 4.85, Diagnostic Code 
6283 (1972).

3.  From November 21, 2002, the criteria for an increased 
evaluation of 80 percent for bilateral hearing loss had been 
met.  38 C.F.R. § 4.85, Diagnostic Code 6277 (1972).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applies to his claim by 
correspondence dated in April 2004.  In this regard, it is 
noted that, although he was notified of the VCAA and the 
provisions applicable to his increased rating claim 
subsequent to the April 1999 rating decision, the April 1999 
rating decision preceded the enactment of the VCAA.  
Moreover, it is noted that this claim is, in essence, 
derivative of the April 1999 rating decision and not based 
upon receipt of an application for benefits.  Accordingly, 
the Board finds that the veteran was not prejudiced by any 
VCAA notice timing deficiency.  See VAOPGCPREC 8-2003; but 
see, Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
facts in this case can be distinguished from Pelegrini, in 
that VA regulations provide specific procedures upon receipt 
of a notice of disagreement and the United States Court of 
Appeals for Veterans Claims (Court) has held that only one 
notice of disagreement may be received upon a single 
adjudicatory issue.  See, 38 C.F.R. § 20.200 (2003); see 
also, Hamilton v. Brown, 4 Vet. App. 528, 538 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Here, notice for 
the claim involved could not have been provided prior to the 
rating decision from which the notice of disagreement flowed 
and subsequent notice and re-adjudication after the fact 
would have seriously impeded the timing and process for 
perfecting the appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case and supplemental statements of 
the case, during the course of his claim for service 
connection for bilateral hearing loss.  As he has been kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claims have been requested or obtained.  He underwent VA 
examinations in September 1972, October 1998, November 2002, 
May 2003, and September 2004.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider these claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

As noted above, this claim for an increased initial rating 
arises from the veteran's claim for service connection for 
bilateral hearing loss.  Moreover, by a July 2002 Board 
decision, an earlier effective date of July 31, 1972, the 
date of receipt of the veteran's original claim for service 
connection for bilateral hearing loss, was granted.  

An October 1971 examination report from Sonotone - the House 
of Hearing, a private facility, reflects that the veteran was 
fitted with hearing aids.  This examination report does not 
provide numeric designations for hearing impairment.  

In connection with his original claim for service connection, 
the veteran underwent a VA Audiological Examination on 
September 21, 1972.  A report of this examination reflects 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
45
50

65
LEFT
0
40
50

55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.

By an October 1972 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that 
service records were negative for hearing loss or ear 
disease.  This rating decision notes that VA audiology 
examination showed hearing loss involving the 1000, 2000, and 
4000 CPS (cycles per second) range with hearing loss falling 
in the literal area C, bilateral.

An undated report of private audiogram was provided by the 
veteran in connection with communication dated in June 1998.  
This examination report does not provide numeric designations 
for hearing impairment.  

A September 1998 report of private hearing examination 
reflects speech discrimination ability of 68 percent in the 
right ear and 70 percent in the left ear.  As with the other 
private examination reports, this examination report also 
does not provide numeric designations for hearing impairment.  

A September 1998 letter from J. V. Kemper, Jr., M.D., 
includes the finding that the veteran had a severe symmetric 
bilateral sensorineural hearing loss from 30 to 80 dB 
(decibels), with his most severe loss extending from 1000 to 
4000 Hz (Hertz).




On the authorized audiological evaluation on October 23, 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
75
80
75
LEFT
55
80
80
80
85

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 72 percent in the left ear.

Upon consideration of the foregoing, by an April 1999 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a schedular evaluation of 30 
percent disabling, effective from June 1998.

VA outpatient treatment records reflect that, on November 17, 
2000, the veteran underwent audiometric testing and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
85
75
85
LEFT
65
75
75
70
80

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 72 percent in the left ear.

Results of private audiometric testing, dated from September 
1998 to April 2002, do not include numeric designations for 
hearing impairment.  These records are accompanied by a cover 
letter, dated in April 2002, which notes that the veteran has 
a sloping hearing loss with an 80 percent or higher loss in 
the frequencies from 1000 Hz to 8000 Hz.  It is further noted 
that, although there has been a minor change in the veteran's 
hearing loss since September 1998, there has been a 
significant change in his discrimination and understanding in 
both ears.

During his May 2002 Travel Board hearing, the veteran 
reported that he experiences difficulty understanding speech 
even while using his hearing aids.  He further testified that 
his hearing loss has increased in severity to the degree 
that, within the last couple of years, he has been unable to 
hear the telephone ringing when it is on a table next to him 
unless he is listening for it.  

By a July 2002 decision of the Board, an earlier effective 
date of July 31, 1972, the date of receipt of the veteran's 
original claim for service connection for bilateral hearing 
loss, was granted.  

A November 2002 private Hearing Aid Evaluation Report 
includes no numeric designations for hearing impairment.

On the authorized audiological evaluation on November 21, 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
85
80
85
LEFT
70
85
80
80
80

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 28 percent in the left ear.  
This examination report reflects that the veteran's pure tone 
audiometrics indicate a severe bilateral sonsorineural loss.  
The examiner further noted that word recognition scores were 
poor and findings were highly consistent with prior exams.  







On the authorized audiological evaluation on May 13, 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
80
75
80
LEFT
65
75
75
70
80

Speech recognition scores were not provided and the examiner 
noted that, despite frequent instruction, the veteran did not 
respond consistently to the stimuli.  The diagnosis was mild 
to severe sonsorineural hearing loss in both ears.  The 
examiner noted that the speech results do not reflect the 
veteran's true speech recognition ability and should not be 
used for rating purposes.  

Upon consideration of the foregoing, by a July 2003 rating 
decision, the schedular evaluation for the veteran's 
bilateral hearing loss was increased to 40 percent disabling, 
effective from November 21, 2002.

On the authorized audiological evaluation on September 9, 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
85
80
85
LEFT
75
85
80
80
90

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 44 percent in the left ear.

Upon consideration of the foregoing, by an October 2004 
rating decision, the schedular evaluation for the veteran's 
bilateral hearing loss was increased to 50 percent disabling, 
effective from September 9, 2004.


Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Court has held that an appeal from an initial rating, as 
in this case, is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 126.  

The Board points out that since 1972, the diagnostic codes 
and provisions relating to hearing loss were revised 
effective March 1976 (see 41 Fed. Reg. 11298 (Mar. 18, 
1976)); effective October 1978 (see 43 Fed. Reg. 45358 (Oct. 
2, 1978)); effective December 18, 1987 (see 52 Fed. Reg. 
44119 (Nov. 18, 1987)); and effective June 10, 1999 (see 64 
Fed. Reg. 25209 (May 11, 1999).

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Evaluations for bilateral hearing loss under the criteria in 
effect at the time of service connection, or 1972, range from 
noncompensable to 80 percent, and loss is measured by 
controlled speech reception tests or puretone audiometry (or, 
where no other data was available, based on conversational 
voice in feet).  Under 38 C.F.R. § 4.85 (1972), if the 
results of controlled speech reception tests were used, the 
letter "A" through "F", designating the impairment in 
efficiency of each ear separately, would be ascertained from 
table I.  The literal designation of impaired efficiency (the 
letter) would then be determined by intersecting the 
horizontal row appropriate for percentage of discrimination 
and the vertical column appropriate to the speech reception 
decibel loss.  The evaluation would then be found on table II 
by intersecting the designations of each ear.

If the results of pure tone audiometry are used, the 
equivalent literal designation of each ear, separately, will 
be determined from table II, and the percentage evaluation 
determined in the same manner as for speech reception 
impairment.  The average puretone decibel loss was determined 
using the average of frequencies 500, 1000, and 2000 Hertz.

Evaluations for bilateral hearing loss under the criteria 
effective March 1976 also range from noncompensable to 80 
percent and are based on organic impairment of hearing acuity 
as measured by controlled speech reception tests or puretone 
audiometry reported as a result of VA regional office or 
authorized audiology clinic examinations (or, where no other 
data was available, based on conversational voice in feet).  
Under 38 C.F.R. § 4.85 (1977), if the results of controlled 
speech reception tests were used, the letter "A" through 
"F", designating the impairment in efficiency of each ear 
separately, would be ascertained from table IV.  The literal 
designation of impaired efficiency (the letter) would then be 
determined by intersecting the horizontal row appropriate for 
percentage of discrimination and the vertical column 
appropriate to the speech reception decibel loss.  The 
evaluation would then be found on table V by intersecting the 
designations of each ear.

If the results of pure tone audiometry are used, the 
equivalent literal designation of each ear, separately, will 
be ascertained from table V, and the percentage evaluation 
determined in the same manner as for speech reception 
impairment.  The average puretone decibel loss was determined 
using the average of frequencies 500, 1000, and 2000 Hertz.

Effective October 1978, evaluations for bilateral hearing 
loss ranged, again, from noncompensable to 80 percent based 
on organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second 
(Hertz)) as measured by controlled speech reception tests or 
puretone audiometry reported as a result of VA regional 
office or authorized audiology clinic examinations.  Under 
38 C.F.R. § 4.85 (1979), if the results of puretone 
audiometry were used, the equivalent literal designation for 
each ear, separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of this section 
(specifically, the percentage of the overall evaluation was 
determinable from Table VII by intersecting the horizontal 
row appropriate for the literal designation for the ear 
having the better hearing and the vertical column appropriate 
to the literal designation for the ear having the poorer 
hearing.)  Again, there were six areas of impairment in 
efficiency indicated, "A" through "F"; and they were 
determined under Table VI by the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies of 500, 1,000, and 2,000 Hertz.  38 C.F.R. 
§ 4.85, 4.87 and Part 4, Diagnostic Codes 6277 to 6297 
(1979).

Effective December 1987, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as noted by the results 
of controlled speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz).  To evaluate the degree 
of disability from bilateral service-connected defective 
hearing, this rating schedule establishes 11 auditory acuity 
levels, designated from level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Codes 
6100 to 6110, effective December 18, 1987.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  As noted, if any revised 
version of a regulation is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).

The Board points out that, without going into unnecessary 
detail, the diagnostic code in effect in 1972 is generally 
the most favorable to the veteran.  That said, taking into 
account all of the evidence set out above, and applying all 
applicable diagnostic codes (i.e. those variously in effect 
since 1972), the Board finds the following:  an evaluation in 
excess of 30 percent, from July 31, 1972 to October 22, 1998, 
is not warranted; however, an increased evaluation of 60 
percent, effective from October 23, 1998, to November 20, 
2002, and an increased evaluation of 80 percent effective 
from November 21, 2002, is warranted.  

Specifically, audiometric findings on evaluation of September 
1972 translate to literal designations of level "C" for 
both ears when using pure tone audiometry (there is not 
enough information to evaluate under the controlled speech 
reception test).  This finding supports the assignment of a 
20 percent disability rating.  Again, consideration is given 
the diagnostic code in effect in 1972 only.  See 38 C.F.R. 
§§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic Codes 6292 
(1972); VAOPGCPREC 3-2000 (2000).  There are no subsequent VA 
examination reports until October 1998.  Accordingly, 
inasmuch as a schedular evaluation in excess of the 30 
percent is not supported by the evidence, the Board finds 
that an evaluation in excess of 30 percent, from July 31, 
1972, to October 22, 1998, is not warranted.

Audiometric findings on evaluations of October 23, 1998, and 
November 20, 2000, translate to literal designations, under 
the code in effect in 1972, of level "E" for both ears when 
using pure tone audiometry.  Such findings support the 
assignment of a 60 percent disability rating, from October 
23, 1998, to November 20, 2002, under Diagnostic Code 6283 in 
effect in 1972.  See 38 C.F.R. §§ 4.85, 4.87, Tables I and 
II, 4.87a, Diagnostic Codes 6283 (1972).  Under subsequent 
diagnostic codes, evaluations of 30 percent would be 
warranted.  However, pursuant to Karnas and Fenderson, supra, 
the 60 percent evaluation is assigned.

Audiometric findings on evaluations conducted on November 21, 
2002, and September 9, 2004, translate to literal 
designations, under the code in effect in 1972, of level 
"F" for both ears when using pure tone audiometry.  Such 
findings support the assignment of an 80 percent disability 
rating under the Code in effect in 1972.  See 38 C.F.R. 
§§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic Codes 6277 
(1972).  Under subsequent Diagnostic Codes, evaluations of 50 
percent disabling would be assigned.  However, an 80 percent 
evaluation is assigned from November 21, 2002.  Karnas, 
supra; see also Fenderson, supra.

In this regard, it is noted that audiometric findings of the 
November 21, 2002, VA examination would translate to level XI 
hearing in both ears under the current rating criteria and 
would result in a 100 percent schedular evaluation; however, 
upon subsequent examination, in May 2003, the examiner noted 
that that, despite frequent instruction, the veteran did not 
respond consistently to the stimuli.  Additionally, the 
examiner commented that the speech results do not reflect the 
veteran's true speech recognition ability and should not be 
used for rating purposes.  Accordingly, inasmuch as the May 
2003 examination report did not include speech recognition 
scores, it was not used by the Board in making this 
determination.  Additionally, resolving reasonable doubt in 
favor of the veteran, the 80 percent schedular evaluation was 
made effective from the date of the November 21, 2002, 
examination.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected hearing loss disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An evaluation in excess of 30 percent, from July 31, 1972 to 
October 22, 1998, is denied.

A 60 percent rating for the veteran's service connected 
bilateral hearing loss from October 23, 1998, to November 20, 
2002, is granted, subject to the laws and regulations 
governing the payments of monetary awards.

An 80 percent rating for the veteran's service connected 
bilateral hearing loss from November 21, 2002, is granted, 
subject to the laws and regulations governing the payments of 
monetary awards.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


